        Case 1:20-cv-01433-GSA Document 4 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ADAM JESSE IBARRA,                                     1:20-cv-01433-GSA (PC)

12                       Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                             PROCEED IN FORMA PAUPERIS
13            v.                                             (Doc. No. 2)

14    CYRENA ROBLES, et al.,                                             and
15                       Defendants.
                                                             ORDER DIRECTING PAYMENT
16                                                           OF INMATE FILING FEE BY TULARE
                                                             COUNTY SHERIFF
17

18

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

21   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

22   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

23   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action.     28 U.S.C.

24   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

25   the preceding month’s income credited to plaintiff’s trust account. The Tulare County Sheriff or

26   his/her designee at the Bob Wiley Detention Facility is required to send to the Clerk of the Court

27   payments from plaintiff’s account each time the amount in the account exceeds $10.00, until the

28   statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
       Case 1:20-cv-01433-GSA Document 4 Filed 10/15/20 Page 2 of 2


 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3              1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4              2. The Tulare County Sheriff for the Bob Wiley Detention Facility or his/her

 5        designee shall collect payments from plaintiff’s prison trust account in an amount
          equal to twenty per cent (20%) of the preceding month’s income credited to the
 6
          prisoner’s trust account and shall forward those payments to the Clerk of the Court
 7
          each time the amount in the account exceeds $10.00, in accordance with 28 U.S.C.
 8
          § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the Clerk of
 9
          the Court. The payments shall be clearly identified by the name and number assigned
10
          to this action.
11
                3. The Clerk of the Court is directed to serve a copy of this order and a copy of
12
          plaintiff’s in forma pauperis application on the Tulare County Sheriff c/o Bob Wiley
13
          Detention Facility at 36714 Road 112,Visalia, CA 93291.
14
                4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
15        Department, U.S. District Court, Eastern District of California, Sacramento Division.
16              5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
17        certified copy of his prison trust account statement for the six-month period immediately
18        preceding the filing of the complaint, if plaintiff has not already done so.
19
     IT IS SO ORDERED.
20

21     Dated:        October 15, 2020                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                       2
